—Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered October 23, 1997, which, to the extent appealed from as limited by defendant-appellant’s brief, denied defendant-appellant’s motion for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
Contrary to defendant-appellant’s argument, it owed plaintiff a duty of care since, pursuant to its agreement with defendant City of New York, defendant-appellant was solely responsible for the repair and maintenance of the subject golf course and plaintiff, as a golfing patron upon that course, was reasonably within the class of individuals entitled, and, indeed, compelled to rely upon defendant-appellant’s satisfactory performance of its exclusive maintenance undertaking (see, Palka v Service-master Mgt. Servs. Corp., 83 NY2d 579, 584-590). Concur— Ellerin, J. P., Nardelli, Rubin and Saxe, JJ.